EXAMINER'S AMENDMENT
Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Wray on September 9, 2021.
The application has been amended as follows:
CLAIM 13 LINES 3-4: Deleted “lower power plasma” and inserted - - low power plasma - - after “wherein the low pressure and”.
CLAIM 13 LINE 16: Deleted “a monomer” and inserted - - an organosilane precursor monomer - - after “the intermediate nanocoating layer is deposited using”.
CLAIM 19 LINE 19: Deleted “a plasma polymerization process” and inserted - - the plasma polymerization process - - after “is used in”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Yokley (U.S. Patent Publication No. 2009/0069790) teaches a process for depositing a hydrophilic nanocoating onto a substrate by a low pressure and low power plasma polymerization grafting process which is did not use a free radical initiator. However, Yokley did not fairly teach or suggest having performed a low pressure and low power plasma polymerization process which was not plasma graft polymerization.


Conclusion
Claims 13, 14 and 19 through 21 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712